DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Response to Amendment
2.	Applicant’s Amendment filed May 11, 2022 (hereinafter “05/11/22 Amendment") has been entered, and fully considered.  In the 05/11/22 Amendment, claims 1-15 were amended, and claims 16-20 were newly added.  No claims were cancelled.  Therefore, claims 1-20 are now pending in the application.         
3.	The 05/11/22 Amendment has overcome the objections to the drawings and claims previously set forth in the Non-Final Office Action mailed 02/11/22 (“02/11/22 Action”), as well as the rejections under §§ 112(b), 102, & 103.   
4.	New rejections under § 103 are set forth herein, necessitated by Applicant's amendment.  

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claims 1, 3, 5, 7, 8, 14, & 15 are rejected under 35 U.S.C. 103 as being unpatentable over EP 0 779 061 A2 to Vanderstraeten (“Vanderstraeten”) in view of U.S. Patent Application Publication No. 2013/0197549 to Kato ("Kato").
8.	Regarding claim 1, Vanderstraeten teaches an electrode for an electrosurgical pencil, the electrode comprising: 
an elongated body made of a conductive material and extending in an axial direction from a proximal end to a distal end [surgical steel blade - col. 2, ll. 31-33 (“The electrosurgical instrument of the present invention is preferably an electrosurgical knife which may comprise a surgical steel cutting blade”)], 
wherein the proximal end is configured for engaging the electrosurgical pencil [as broadly as claimed, the proximal end is capable of performing the function of engaging an electrosurgical pencil; note also col. 3, line 52 - col. 4, line 1], 
wherein the distal end forms a blade [surgical steel cutting blade (as noted above)] configured for cutting or coagulation of tissue by electrosurgical energy received from the electrosurgical pencil [cutting and coagulation - e.g., col. 2, ll. 12-15 (“Accordingly, in one aspect the present invention provides an electrosurgical instrument for use with a source of radio-frequency energy during surgery to cut or to cauterize tissue”)],
wherein the blade is defined by two main surface portions on opposite sides of an intermediate plane [two opposite faces of the blade] and joined by an edge [cutting edge] extending through the intermediate plane [see col. 2, ll. 4-8 (“an improved electrosurgical instrument comprising a metallic tool portion, in which the faces of the tool, other than the cutting edge are coated”)], 
wherein the edge comprises a smooth-part [the edge is comprised of surgical steel (as the blade is comprised of surgical steel), and is not roughened - unlike the two, opposite faces which are roughened - see col. 2, line 57 - col. 3, line 4], and 
wherein the main surface portions [two faces] have a first surface roughness [see col. 2, line 57 - col. 3, line 4 (“Prior to coating the surfaces of the faces of the blade may be cleaned and roughened in order to provide a good surface for the deposition of the coating. The cleaning and roughening may be carried out using a shot blasting technique, for example using alumina grit under a reduced pressure”)], 
wherein the smooth-part of the edge has a second surface roughness being lower than the first surface roughness [as noted above, the two, opposite faces are roughened, while the edge is not; as such the surface roughness of the smooth-part of the edge will be less than the surface roughness of the roughened main surface portions],
wherein at least the main surface portions [two faces] are covered by a surface coating [e.g., col. 2, ll. 6-8 (“the faces of the tool, other than the cutting edge are coated with an insulating coating impregnated with a viscoelastic polymer”)], [and]
wherein the smooth-part of the edge is un-coated by the surface coating [the edge is uncovered as the coating is applied only to the two faces - see col. 2, ll. 6-8 (“the faces of the tool, other than the cutting edge are coated with an insulating coating impregnated with a viscoelastic polymer”)]. 	SURFACE ROUGHNESS RANGES 
Vanderstraeten does not, however, teach:
wherein the first surface roughness is in a range of 2.0 Ra to 4.0 Ra, and 
the second surface roughness is in a range of 0.5 Ra to 1.5 Ra.  
	Kato, in a similar field of endeavor, teaches an edged medical cutting tool [Abstract] comprising, inter alia, a first plane portion (2a) along an edge (1), and a second (or other) plane portion (2b) [e.g., ¶[0042], FIG. 2].  
Kato teaches that a (first) surface roughness along plane portion (2b) [which is a main surface portion] is greater than a (second) surface roughness of the plane portion (2a) along the edge (1) [note: while plane portion (2a) does not comprise the edge per se, it is still a portion of the medical cutting tool along the edge (1) that is thinner than plane portion (2b) [see ¶[0050]].
More particularly, Kato teaches that the average (first) surface roughness of the plane portion (2b) [a main surface portion] was Ra 3.15 [see ¶[0064]], which falls within Applicant’s claimed range of “2.0 Ra to 4.0 Ra.”
Kato additionally teaches that the average (second) surface roughness of the plane portion 2a [along edge (1)] was Ra 2.38 [see ¶[0064]], which is just outside of Applicant’s claimed range of “0.5 Ra to 1.5 Ra.”   
Kato also teaches that variables such as degree of polishing, material selection, and material thickness can all have an effect on surface roughness [¶[0050]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vanderstraeten to include an art-recognized first surface roughness value for the main surface portions, including a first surface roughness of Ra 3.15 (which falls within Applicant’s claimed range of 2.0 Ra to 4.0 Ra), as well as to utilize a second surface roughness in a range of 0.5 Ra to 1.5 Ra, since as it has been held that where the general conditions of a claim are disclosed in the prior art (as in Vanderstraeten), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
9.	Regarding claim 3, the combination of Vanderstraeten and Kato teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Vanderstraeten further teaches wherein the edge forms two axial edges extending in the axial direction, and one tip edge terminating the blade in the distal end [as noted above, Vanderstraeten discloses that the blade has two opposite faces and a cutting edge (as such, the edge extending across the distal-most end of the device comprises the tip edge) - col. 2, ll. 4-8], wherein the smooth-part is constituted by at least a part of the two axial edges and a part of the tip edge [in Vanderstraeten, only the faces are roughened, meaning that the entire edge (which includes the axial edges and the tip edge) are smooth - col. 2, line 57 - col. 3, line 4]. 
10.	Regarding claim 5, the combination of Vanderstraeten and Kato teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Vanderstraeten further teaches wherein the surface coating comprises silicone [see col. 2, ll. 6-8 (“the faces of the tool, other than the cutting edge are coated with an insulating coating impregnated with a viscoelastic polymer”); and col. 3, ll. 32-36 (“Examples of viscoelastic polymers which may be used in the present invention are polytetrafluoroethylene, fluorinated ethylene-propylene copolymers, methacrylates, dimethacrylates and silicone based polymers”)]. 11.	Regarding claim 7, the combination of Vanderstraeten and Kato teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Vanderstraeten teaches that the smooth-part of the edge has a second surface roughness being lower than the first surface roughness (as established in the rejection of claim 1 above), the combination of Vanderstraeten and Kato Vanderstraeten does not explicitly teach:
wherein the second surface roughness is less than half of the first surface roughness.  
            	However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Vanderstraeten and Kato such that the second surface roughness is less than half of the first surface roughness, as it has been held that where the general conditions of a claim are disclosed in the prior art (as in Vanderstraeten), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
12.	Regarding claim 8, the combination of Vanderstraeten and Kato teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Vanderstraeten further teaches wherein the edge is at least partly un-covered by the surface coating [in Vanderstraeten, the edge is uncovered as the coating is applied only to the two faces - see col. 2, ll. 6-8 (“the faces of the tool, other than the cutting edge are coated with an insulating coating impregnated with a viscoelastic polymer”)]. 13.	Regarding claim 14, Vanderstraeten teaches a method of making an electrode for an electrosurgical pencil, the electrode comprising an elongated body made of a conductive material and extending in an axial direction from a proximal end to a distal end [surgical steel blade - col. 2, ll. 31-33 (“The electrosurgical instrument of the present invention is preferably an electrosurgical knife which may comprise a surgical steel cutting blade”)], the proximal end configured for engaging the electrosurgical pencil [as broadly as claimed, the proximal end is capable of performing the function of engaging an electrosurgical pencil; note also col. 3, line 52 - col. 4, line 1] and the distal end forming a blade [surgical steel cutting blade (as noted above)] configured for cutting or coagulation of tissue by electrosurgical energy received from the electrosurgical pencil [cutting and coagulation - e.g., col. 2, ll. 12-15 (“Accordingly, in one aspect the present invention provides an electrosurgical instrument for use with a source of radio-frequency energy during surgery to cut or to cauterize tissue”)], the method comprising: 
providing the elongated body with two main surface portions on opposite sides of an axially extending intermediate plane [two opposite faces of the blade] and joined by an edge [cutting edge] extending through the intermediate plane [see col. 2, ll. 4-8 (“an improved electrosurgical instrument comprising a metallic tool portion, in which the faces of the tool, other than the cutting edge are coated”)]; 
roughening the two main surface portions to form a first surface roughness [see col. 2, line 57 - col. 3, line 4 (“Prior to coating the surfaces of the faces of the blade may be cleaned and roughened in order to provide a good surface for the deposition of the coating. The cleaning and roughening may be carried out using a shot blasting technique, for example using alumina grit under a reduced pressure”)]…; [and] 
coating at least the two main surface portions [two faces] with a surface coating [e.g., col. 2, ll. 6-8 (“the faces of the tool, other than the cutting edge are coated with an insulating coating impregnated with a viscoelastic polymer”)] comprising silicone [see col. 3, ll. 32-36 (“Examples of viscoelastic polymers which may be used in the present invention are polytetrafluoroethylene, fluorinated ethylene-propylene copolymers, methacrylates, dimethacrylates and silicone based polymers”)],
wherein the smooth-part of the edge is un-coated by the surface coating [the edge is uncovered as the coating is applied only to the two faces - see col. 2, ll. 6-8 (“the faces of the tool, other than the cutting edge are coated with an insulating coating impregnated with a viscoelastic polymer”)].  
SURFACE ROUGHNESS RANGES & POLISHING THE EDGE 
Vanderstraeten does not, however, teach:
a first surface roughness in a range of 2.0 Ra to 4.0 Ra; nor
polishing at least a part of the edge to form a smooth-part having a second surface roughness is in a range of 0.5 Ra to 1.5 Ra. 
Kato, in a similar field of endeavor, teaches an edged medical cutting tool [Abstract] comprising, inter alia, a first plane portion (2a) along an edge (1), and a second (or other) plane portion (2b) [e.g., ¶[0042], FIG. 2].  
Kato teaches that a (first) surface roughness along plane portion (2b) [which is a main surface portion] is greater than a (second) surface roughness of the plane portion (2a) along the edge (1) [note: while plane portion (2a) does not comprise the edge per se, it is still a portion of the medical cutting tool along the edge (1) that is thinner than plane portion (2b) [see ¶[0050]].
More particularly, Kato teaches that the average (first) surface roughness of the plane portion (2b) [a main surface portion] was Ra 3.15 [see ¶[0064]], which falls within Applicant’s claimed range of “2.0 Ra to 4.0 Ra.”
Kato additionally teaches that the average (second) surface roughness of the plane portion 2a [along edge (1)] was Ra 2.38 [see ¶[0064]], which is just outside of Applicant’s claimed range of “0.5 Ra to 1.5 Ra.”   
Kato teaches that the edge (1) is polished to form a smooth part so that a sharp edge can be implemented [e.g., ¶’s [0031], [0053]]. 
Kato also teaches that variables such as degree of polishing, material selection, and material thickness can all have an effect on surface roughness [¶[0050]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Vanderstraeten to include an art-recognized first surface roughness value for the main surface portions, including a first surface roughness of Ra 3.15 (which falls within Applicant’s claimed range of 2.0 Ra to 4.0 Ra), as well as to utilize a second surface roughness in a range of 0.5 Ra to 1.5 Ra for the edge, since as it has been held that where the general conditions of a claim are disclosed in the prior art (as in Vanderstraeten), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Finally, the step of polishing at least a part of the edge (to form the smooth-part having a second surface roughness in a range of 0.5 Ra to 1.5 Ra) would likewise have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, since such a step in the manufacturing process was known to facilitate implementation of a sharp edge, as explicitly taught by Kato [e.g., ¶’s [0007], [0031]]. 
14.	Regarding claim 15, the combination of Vanderstraeten and Kato teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
Vanderstraeten further teaches wherein the roughening of the two main surface portions is carried out by a blasting process [see col. 2, line 57 - col. 3, line 4 (“Prior to coating the surfaces of the faces of the blade may be cleaned and roughened in order to provide a good surface for the deposition of the coating. The cleaning and roughening may be carried out using a shot blasting technique, for example using alumina grit under a reduced pressure”)] or chemically.

15.	Claims 1, 4-15, & 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent No. 6,132,427 to Jones et al. (“Jones”) in view of Kato.
16.	Regarding claim 1, Jones teaches an electrode for an electrosurgical pencil, the electrode comprising: 
an elongated body made of a conductive material and extending in an axial direction from a proximal end to a distal end [a conductive electrode substrate (12) - see col. 3, ll. 4-7; FIG. 2],  
wherein the proximal end is configured for engaging the electrosurgical pencil [as broadly as claimed, the proximal end of substrate (12) (FIG. 2) is capable of performing the function of engaging an electrosurgical pencil], 
wherein the distal end forms a blade [electrosurgical blade - col. 3, ll. 4-10] configured for cutting or coagulation of tissue by electrosurgical energy received from the electrosurgical pencil [cutting & coagulation - see, e.g., col. 2, ll. 11-23; col. 3, line 66 - col. 4, line 8], 

    PNG
    media_image1.png
    172
    284
    media_image1.png
    Greyscale

Annotated Excerpt of FIG. 2 of Jones


    PNG
    media_image2.png
    365
    653
    media_image2.png
    Greyscale

Annotated FIG. 3 of Jones


wherein the blade is defined by two main surface portions on opposite sides of an intermediate plane [with reference to the annotated excerpt of FIG. 2 of Jones (above), the top/first main surface of substrate (12) and the opposing bottom/second main surface of substrate (12)] and joined by an edge extending through the intermediate plane [edge (14) - see col. 3, ll. 4-10; FIG. 3], 
wherein the edge [(14)] comprises a smooth-part [see col. 4, ll. 24-25 (“the cutting edge of the blade is buffed”); and col. 4, ll. 62-63 (“… can be fabricated by further buffing of the cutting edge…”)], and 
wherein the main surface portions have a first surface roughness [e.g., col. 4, ll. 17-19 (“a stainless steel, blade-shaped substrate as shown in FIG. 2 is first roughened by, for example, a grit blaster”)], 
wherein the smooth-part of the edge [(14)] has a second surface roughness being lower than the first surface roughness [after buffing (col. 4, ll. 24-25, and col. 4, ll. 62-63), the surface roughness of the smooth part of the edge (14) will be less than the surface roughness of the roughened (and non-buffed) main surface portions], 
wherein at least the main surface portions are covered by a surface coating [insulating coating (16) and/or porous polymeric coating (18) - col. 3, ll. 4-16; col. 3, ll. 39-46; FIGS. 3-4], [and]
wherein the smooth-part of the edge is un-coated by the surface coating [note: Jones teaches that a coating on the cutting edge is optional, and therefore not required [e.g., Abstract; col. 2, ll. 15-18; col. 3, ll. 8-10; col. 3, ll. 39-41; see also col. 4, ll. 58- 62 (discussing removing the coating from the cutting edge, and having an exposed cutting edge)].
 SURFACE ROUGHNESS RANGES 
Jones does not, however, teach:
wherein the first surface roughness is in a range of 2.0 Ra to 4.0 Ra, and 
the second surface roughness is in a range of 0.5 Ra to 1.5 Ra.  
	Kato, in a similar field of endeavor, teaches an edged medical cutting tool [Abstract] comprising, inter alia, a first plane portion (2a) along an edge (1), and a second (or other) plane portion (2b) [e.g., ¶[0042], FIG. 2].  
Kato teaches that a (first) surface roughness along plane portion (2b) [which is a main surface portion] is greater than a (second) surface roughness of the plane portion (2a) along the edge (1) [note: while plane portion (2a) does not comprise the edge per se, it is still a portion of the medical cutting tool along the edge (1) that is thinner than plane portion (2b) [see ¶[0050]].
More particularly, Kato teaches that the average (first) surface roughness of the plane portion (2b) [a main surface portion] was Ra 3.15 [see ¶[0064]], which falls within Applicant’s claimed range of “2.0 Ra to 4.0 Ra.”
Kato additionally teaches that the average (second) surface roughness of the plane portion 2a [along edge (1)] was Ra 2.38 [see ¶[0064]], which is just outside of Applicant’s claimed range of “0.5 Ra to 1.5 Ra.”   
Kato also teaches that variables such as degree of polishing, material selection, and material thickness can all have an effect on surface roughness [¶[0050]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones to include an art-recognized first surface roughness value for the main surface portions, including a first surface roughness of Ra 3.15 (which falls within Applicant’s claimed range of 2.0 Ra to 4.0 Ra), as well as to utilize a second surface roughness in a range of 0.5 Ra to 1.5 Ra, since as it has been held that where the general conditions of a claim are disclosed in the prior art (as in Jones), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
17.	Regarding claim 4, the combination of Jones and Kato teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Jones further teaches wherein the surface coating has a friction which is lower than the friction of the smooth-part of the edge [col. 3, line 66 - col. 4, line 37]. 18.	Regarding claim 5, the combination of Jones and Kato teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Jones further teaches wherein the surface coating comprises silicone [col. 3, ll. 8-10]. 19.	Regarding claim 6, the combination of Jones and Kato teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Jones further teaches wherein the surface coating has a non-even coating thickness [Jones teaches that the thickness may vary depending on the shape of the blade - see col. 5, ll. 8-16; FIG. 6]. 
20.	Regarding claim 7, the combination of Jones and Kato teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
While Jones teaches that the smooth-part of the edge has a second surface roughness being lower than the first surface roughness (as established in the rejection of claim 1 above), Jones does not explicitly teach:
wherein the second roughness is less than half of the first surface roughness.
            However, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Jones and Kato such that the second roughness is less than half of the first surface roughness, as it has been held that where the general conditions of a claim are disclosed in the prior art (as in Jones), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
21.	Regarding claim 8, the combination of Jones and Kato teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Jones further teaches wherein the edge is at least partly un-covered by the surface coating [after the edge is buffed (col. 4, ll. 24-25, and col. 4, ll. 60-63); see also FIG. 5 where the edge starts at the start of the curvature, with part of the edge covered, and part of the edge uncovered (buffed)]. 22.	Regarding claim 9, the combination of Jones and Kato teaches all of the limitations of claim 8 for the reasons set forth in detail (above) in the Office Action.   
Jones further teaches wherein a first part of the edge is covered by the surface coating [FIG. 5 - start of curvature] and a second part of the edge is uncovered [FIG. 5 - the exposed edge at the median point along the curve which has been buffed] [col. 4, ll. 24-25, and col. 4, ll. 60-63].    
23.	Regarding claim 10, the combination of Jones and Kato teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.   
Jones further teaches wherein the second part of the edge is the smooth-part of the edge [FIG. 5 - the exposed edge at the median point along the curve which has been buffed] [col. 4, ll. 24-25, and col. 4, ll. 60-63].  24.	Regarding claim 11, the combination of Jones and Kato teaches all of the limitations of claim 9 for the reasons set forth in detail (above) in the Office Action.   
Jones further teaches wherein the first part has a first edge surface roughness and the second part has a second edge surface roughness, wherein the second edge surface roughness is lower than the first edge surface roughness [after buffing (col. 4, ll. 24-25, and col. 4, ll. 62-63), the surface roughness of the second part of the edge (which has been buffed) will be less than the surface roughness of the roughened (and non-buffed) first part of the edge].
25.	Regarding claim 12, the combination of Jones and Kato teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Jones further teaches wherein the edge forms two axial edges extending in the axial direction, and one tip edge terminating the blade in the distal end [seen in the annotated excerpt of FIG. 2 of Jones below], wherein a transition between each main surface portion and each axial edge forms an axial corner, wherein a transition between each main surface portion and the tip edge forms a tip corner, and wherein at least one of the tip corner and the axial corners are uncoated [col. 3, ll. 11-13].

    PNG
    media_image3.png
    135
    361
    media_image3.png
    Greyscale

Annotated Excerpt of FIG. 2 of Jones

26.	Regarding claim 13, the combination of Jones and Kato teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Jones further teaches wherein the edge forms two axial edges extending in the axial direction, and one tip edge terminating the blade in the distal end [seen in the annotated excerpt of FIG. 2 of Jones above], wherein a transition between each main surface portion and each axial edge forms an axial corner, wherein a transition between each main surface portion and the tip edge forms a tip corner, and wherein the tip corner and the axial corners are uncoated [col. 3, ll. 11-13].
27.	Regarding claim 14, Jones teaches a method of making an electrode for an electrosurgical pencil, the electrode comprising an elongated body made of a conductive material and extending in an axial direction from a proximal end to a distal end [a conductive electrode substrate (12) - see col. 3, ll. 4-7; FIG. 2], the proximal end configured for engaging the electrosurgical pencil [as broadly as claimed, the proximal end of substrate (12) (FIG. 2) is capable of performing the function of engaging an electrosurgical pencil] and the distal end forming a blade [electrosurgical blade - col. 3, ll. 4-10] configured for cutting or coagulation of tissue by electrosurgical energy received from the electrosurgical pencil [cutting & coagulation - see, e.g., col. 2, ll. 11-23; col. 3, line 66 - col. 4, line 8], the method comprising: 

    PNG
    media_image1.png
    172
    284
    media_image1.png
    Greyscale

Annotated Excerpt of FIG. 2 of Jones


    PNG
    media_image4.png
    341
    612
    media_image4.png
    Greyscale

Annotated FIG. 3 of Jones

providing the elongated body with two main surface portions on opposite sides of an axially extending intermediate plane [with reference to the annotated excerpt of FIG. 2 of Jones (above), the top/first main surface of substrate (12) and the opposing bottom/second main surface of substrate (12)] and joined by an edge extending through the intermediate plane [edge (14) - see col. 3, ll. 4-10; FIG. 3]; 
roughening the two main surface portions [e.g., col. 4, ll. 17-19 (“a stainless steel, blade-shaped substrate as shown in FIG. 2 is first roughened by, for example, a grit blaster”)]…; 
coating at least the two main surface portions with a surface coating comprising silicone [insulating coating (16) and/or porous polymeric coating (18) - col. 3, ll. 4-16; col. 3, ll. 39-46; FIGS. 3-4], 
wherein the smooth-part of the edge is un-coated by the surface coating [note: Jones teaches that a coating on the cutting edge is optional, and therefore not required [e.g., Abstract; col. 2, ll. 15-18; col. 3, ll. 8-10; col. 3, ll. 39-41; see also col. 4, ll. 58- 62 (discussing removing the coating from the cutting edge, and having an exposed cutting edge)].
SURFACE ROUGHNESS RANGES & POLISHING THE EDGE 
Jones does not, however, teach:
a first surface roughness in a range of 2.0 Ra to 4.0 Ra; nor
polishing at least a part of the edge to form a smooth-part having a second surface roughness is in a range of 0.5 Ra to 1.5 Ra. 
Kato, in a similar field of endeavor, teaches an edged medical cutting tool [Abstract] comprising, inter alia, a first plane portion (2a) along an edge (1), and a second (or other) plane portion (2b) [e.g., ¶[0042], FIG. 2].  
Kato teaches that a (first) surface roughness along plane portion (2b) [which is a main surface portion] is greater than a (second) surface roughness of the plane portion (2a) along the edge (1) [note: while plane portion (2a) does not comprise the edge per se, it is still a portion of the medical cutting tool along the edge (1) that is thinner than plane portion (2b) [see ¶[0050]].
More particularly, Kato teaches that the average (first) surface roughness of the plane portion (2b) [a main surface portion] was Ra 3.15 [see ¶[0064]], which falls within Applicant’s claimed range of “2.0 Ra to 4.0 Ra.”
Kato additionally teaches that the average (second) surface roughness of the plane portion 2a [along edge (1)] was Ra 2.38 [see ¶[0064]], which is just outside of Applicant’s claimed range of “0.5 Ra to 1.5 Ra.”   
Kato teaches that the edge (1) is polished to form a smooth part so that a sharp edge can be implemented [e.g., ¶’s [0031], [0053]]. 
Kato also teaches that variables such as degree of polishing, material selection, and material thickness can all have an effect on surface roughness [¶[0050]].
It would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to modify Jones to include an art-recognized first surface roughness value for the main surface portions, including a first surface roughness of Ra 3.15 (which falls within Applicant’s claimed range of 2.0 Ra to 4.0 Ra), as well as to utilize a second surface roughness in a range of 0.5 Ra to 1.5 Ra for the edge, since as it has been held that where the general conditions of a claim are disclosed in the prior art (as in Jones), it is not inventive to discover the optimum or workable ranges by routine experimentation." In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955).  
Finally, the step of polishing at least a part of the edge (to form the smooth-part having a second surface roughness in a range of 0.5 Ra to 1.5 Ra) would likewise have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, since such a step in the manufacturing process was known to facilitate implementation of a sharp edge, as explicitly taught by Kato [e.g., ¶’s [0007], [0031]]. 
28.	Regarding claim 15, the combination of Jones and Kato teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
Jones further teaches wherein the roughening of the two main surface portions is carried out by a blasting process [Jones, col. 4, ll. 17-19] or chemically.  
29.	Regarding claim 17, the combination of Jones and Kato teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
	Jones (as modified by Kato above) further teaches wherein polishing the at least the part of the edge to form the smooth-part comprises polishing a first part of the edge and not polishing a second part of the edge to provide the first part [polished] with a first edge surface roughness and the second part [unpolished] with a second edge surface roughness, wherein the second edge surface roughness [unpolished] is lower than the first edge surface roughness [polished] [col. 3, 11-16]. 
30.	Regarding claim 18, the combination of Jones and Kato teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
Jones (as modified by Kato above) further teaches coating the first part of the edge, wherein the second part of the edge is un-coated by the surface coating [col. 3, 11-16]. 
31.	Regarding claim 19, the combination of Jones and Kato teaches all of the limitations of claim 17 for the reasons set forth in detail (above) in the Office Action.  
Jones (as modified by Kato above) further teaches coating the first part of the edge and the second part of the edge with the surface coating; and polishing the second part of the edge to make the second part of the edge un-coated by the surface coating [col. 3, 11-16].  
32.	Regarding claim 20, the combination of Jones and Kato teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Jones further teaches wherein the two main surface portions have a surface area that is greater than a surface area of the edge [clearly shown in FIG. 2 of Jones (see, e.g., the annotated excerpt of FIG. 2 of Jones provided in the rejection of claim 1 above) when comparing the surface area of the edge to that of both main portions]. 
 
33.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jones and Kato, as applied to claim 1 above, and further in view of U.S. Patent No. 5,702,387 to Arts et al. (“Arts”).
34.	Regarding claim 2, the combination of Jones and Kato teaches all of the limitations of claim 1 for the reasons set forth in detail (above) in the Office Action.  
Jones further teaches wherein the edge forms two axial edges extending in the axial direction, and one tip edge terminating the blade in the distal end [seen in the annotated excerpt of FIG. 2 of Jones below].

    PNG
    media_image3.png
    135
    361
    media_image3.png
    Greyscale

Annotated Excerpt of FIG. 2 of Jones
Jones teaches a manufacturing process wherein the entire blade-shaped substrate (12) is roughened, and then the cutting edge of the blade is buffed to create an exposed surface in whole or in part [Jones, col. 4, ll. 14-25].  
The combination of Jones and Kato does not, however, explicitly teach:
wherein the smooth-part is constituted by at least a part of the two axial edges, and wherein the tip edge has a larger roughness than the smooth-part [i.e., the tip edge has not been buffed].
Arts, in a similar field of endeavor, teaches a medical grade stainless steel electrosurgical electrode (13) that may have its outer surfaces roughened in order to improve the adhesion of a primer (12), with the primed electrode then overcoated with a silicone elastomer polymer (11) [see col. 4, ll. 33-59; FIGS. 1 & 3].  As shown in FIG. 3, the tip of the electrode remains coated (after roughening).   
In view of Jones’ teaching (noted above) that part of the cutting edge may be buffed to create an exposed surface (also meaning that part of the cutting edge won’t be buffed), it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Jones and Kato  such that the tip edge not be buffed so that it has a larger roughness than the smooth part, since such modification amounts merely to the application of a particular known technique that was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Arts).  
One of ordinary skill in the art would have been capable of applying this known technique to a known device (to the blade-shaped substrate (12) of Jones), and the results [coated distal tip] would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  

35.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over the combination of Jones and Kato, as applied to claim 14 above, and further in view of U.S. Patent Application Publication No. 2001/0031964 to Gentelia et al. (“Gentelia”).
36.	Regarding claim 16, the combination of Jones and Kato teaches all of the limitations of claim 14 for the reasons set forth in detail (above) in the Office Action.  
Jones teaches that the coating may include a silicone polymer [e.g., col. 3, ll. 8-10]. 
Further, while Jones teaches that variations in fabrication steps “will be evident to one skilled in the art, and are within the scope of this invention” [see col. 4, ll.31-37], Jones does not explicitly teach that coating the two main surface portions comprises: orienting a rod with a working area of the electrode pointing in a downwards direction relative to a direction of gravity; dipping the working area in a liquid silicone polymer; withdrawing the working area from the liquid silicone polymer; after withdrawing the working area from the liquid silicone polymer, maintaining the rod in the downwards direction to allow the liquid silicone polymer to drip and mechanically removing the liquid silicone polymer from the edge; after mechanically removing the liquid silicone polymer from the edge, inverting the electrode such that the working area is oriented in an upwards direction relative to the direction of gravity; and while inverting the electrode, curing the liquid silicone polymer.  
	Gentelia, in a similar field of endeavor, teaches an electrosurgical blade, and teaches a coating process, comprising:
	orienting a rod with a working area of the electrode pointing in a downwards direction relative to a direction of gravity [see ¶[0026] (“the broad surface is vertically oriented to extend downward”)]; 
dipping the working area in a liquid silicone polymer [see ¶[0026] (“dipping occurs by inserting and withdrawing the broad surface vertically from a pool of the liquid nonstick release material”)] [note: Jones teaches the silicone polymer as noted above]; 
withdrawing the working area from the liquid silicone polymer [see ¶[0026] (“dipping occurs by inserting and withdrawing the broad surface”)]; 
after withdrawing the working area from the liquid silicone polymer, maintaining the rod in the downwards direction to allow the liquid silicone polymer to drip [see ¶[0026] (“Excess material is allowed to drip from the downward extending broad side”)]…; 
…inverting the electrode such that the working area is oriented in an upwards direction relative to the direction of gravity [¶[0026] (“Thereafter, the broad side is preferably inverted to extend vertically upward”)]; and 
while inverting the electrode, curing the liquid silicone polymer [¶[0026]].  
	In view of Jones’ explicit teaching that variation in fabrication steps are within the scope of the invention, it would have been obvious to one having ordinary skill in the art, before the effective filing date of the claimed invention, to further modify the combination of Jones and Kato to utilize an art-recognized coating process for coating the two main surface portions, including orienting a rod with a working area of the electrode pointing in a downwards direction relative to a direction of gravity, dipping the working area in a liquid silicone polymer, withdrawing the working area from the liquid silicone polymer, after withdrawing the working area from the liquid silicone polymer, maintaining the rod in the downwards direction to allow the liquid silicone polymer to drip, inverting the electrode such that the working area is oriented in an upwards direction relative to the direction of gravity, and while inverting the electrode, curing the liquid silicone polymer, since such modification amounts merely to the application of a particular known coating  technique that was recognized as part of the ordinary capabilities of one skilled in the art (as demonstrated by Gentelia), and one of ordinary skill in the art would have been capable of applying this known technique to a known device (of Jones/Kato), and the results [coating of surface portions] would have been predictable to one of ordinary skill in the art.  KSR Int'l Co. v. Teleflex Inc., 550 U.S. 398 (2007).  
	Finally, it is noted that, in the process of Gentelia described above, liquid silicone polymer is not mechanically removed from the edge while the rod is maintained in the downward direction, and before the electrode is inverted.  However, the relied-upon process of Gentelia (above) concerns coating of the main surface portion (the broad side), and not the edge.  Jones, however, teaches that the cutting edge can be mechanically acted upon (buffed) following application of the coating [col. 4, ll. 60-63].  As such, once the electrode was withdrawn from the polymer, it would have been routine for the skilled artisan, before the effective filing date of the claimed invention, to elect to buff the edge either (1) while the electrode is pointed downward, or (2) after it has been inverted, since the positioning of the electrode appears inconsequential to removal of the liquid silicone polymer from the edge.  As such, buffing the edge with the electrode in either position would have provided a reasonable expectation of success.

Response to Arguments
37.	As noted above, the 05/11/22 Amendment has overcome the objections to the drawings and claims previously set forth in the 02/11/22 Action, as well as the rejections under §§ 112(b), 102, & 103.   
38.	New rejections under § 103 are set forth herein, necessitated by Applicant's amendment.  

Conclusion
39.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
40.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to Bradford C. Blaise whose telephone number is (571)272-5617.  The examiner can normally be reached on Monday - Friday 8 AM-5 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Linda Dvorak can be reached on 571-272-4764.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/BCB/
Examiner, Art Unit 3794



/Ronald Hupczey, Jr./Primary Examiner, Art Unit 3794